MICHEL, Circuit Judge,
dissenting.
In her March 2001 decision, the Administrative Judge found that petitioner was aware of the regulations requiring him to file a request with the agency at least as early as his receipt of her previous, 1997, decision, and therefore that his failure to timely do so was fatal because he “was not prevented by circumstances beyond his control from requesting service credit in a timely manner.” We may set aside this determination only if it is unsupported by substantial evidence. 5 U.S.C. § 7703(c).
The majority holds, however, that petitioner’s 1999 request to the Air Force for service credit — 15 months after he became aware of a 12-month time limit — is nevertheless not time-barred because of the onerous burden on Cañóles to collect evidence to support his claim: “[I]n order to file a new request, [Cañóles] was required to compile information regarding positions he had held decades earlier on military bases long since closed.” But the burden on Cañóles, irrespective of how great it may have been initially, was not nearly so onerous after the 1997 ruling as the majority supposes — and that plainly is the relevant time period to which § 831.906(f) applies. See, e.g., Davis v. Dep’t of Defense, 82 M.S.P.R. 347 at ¶¶7-9, 1999 MSPB LEXIS 709 at **6-8 (1999).
The majority’s suggestion in a footnote that there was no time limit in 1997 is unpersuasive, in view of (1) its acknowledgement of “the administrative judge’s view that if Cañóles initiated his requested to the agency within one-year of her 1997 decision, that request would not be time-barred,” and (2) its announcement that “the specific issue before this court is whether the fact that Cañóles took 15 months rather than 12 months to initiate his action following the 1997 decision bars review.” (emphasis added). Moreover, the majority’s citation to Henry v. Dep’t of Justice, 157 F.3d 863 (Fed.Cir.1998) is unavailing because the initial request for service credit in that case was, in fact, timely. Id. at 865 (“The Board’s finding necessarily relies on the implicit regulatory interpretation that an employee’s behavior can render untimely an otherwise timely prior request. We disagree.”) (emphasis added). Here, by contrast, the majority implicitly acknowledges that the 1990 request was untimely; otherwise, it would have no occasion to determine that “[t]he circumstances in this particular case support” its conclusion that Cañóles “was prevented by circumstances beyond his control from making the request within the time limit.” Contra 5 C.F.R. § 831.906(f) (“An agency head ... or OPM ... may extend the time for filing when ... the individual shows that he or she was prevented by circumstances beyond his or her control from making the request within the time limit”) (emphasis added).
In light of petitioner’s resignation in August 1990, little (if any) creditable service time could have accrued between the 1990 OPM decision and the 1997 Board decision that would make collection of “information regarding positions he held” unduly onerous. Indeed, petitioner submitted an affidavit to the Board in July 2000 suggesting that much of the “information” already had been submitted to OPM: “I had previously provided the Office of Personnel Management with the statement of Dennis M. Cassidy, dated August 23,1990, in support of my 1990 request for the benefit at issue. Effectively, the March 4, 1999 submission made on my behalf served to supplement my timely 1990 request.” (emphases added) Petitioner offers no explanation — and the majority divines none — why he could gather his evidence in 15 months, but *683could not do so in the 12 months allotted by the regulations.
It is true that we are uncertain about the substance of the 1990 statement referred to in the affidavit, for it was not made part of the record on appeal. But in any event, petitioner was on notice that he needed to demonstrate entitlement to the service credit he sought — which would require that he provide “information regarding positions he had held decades earlier on military bases long since closed” — as early as June 1990. J.A. at 28 (“Your request [for reconsideration to OPM] is considered timely filed and, as I advised you in our telephone conversation of June 14, 1990, you have been granted an extension of 90 days to gather evidence you believe mil support your claim for credit under 5 USC 8336(c).”)(emphasis added).
Furthermore, petitioner had the opportunity to present to the Board any evidence that he was prevented by circumstances beyond his control from making a timely request; but he did not, instead arguing only that the “one-year rule” was inapplicable. J.A. at 6 (“In response to the inquiry of whether the appellant was prevented by circumstances beyond his control from making the request within the time limit, the appellant states that given that he requested service credit in 1989, his efforts to receive firefighter service credit are covered by the 1987 version of [the regulations] and he is, therefore, not limited by the one-year rule.”). Despite this failure of proof, and in the face of petitioner’s admission that in 1990 he submitted evidence supporting his claim for service credit under § 8336(c), the majority reverses the Board’s dismissal for untimeliness and remands the case for a determination on the merits whether Cañóles’ service through 1990 qualified for firefighter service retirement credit. The majority reaches this result without explaining (much less citing in the record) exactly what additional “information” was necessary that was not already submitted in 1990 or why the rest was so difficult to obtain within one year; nor does it offer so much as a single sentence discussing why the Board decision is not supported by substantial evidence.
The agency rejected petitioner’s request as untimely, but it apparently made no determination regarding whether petitioner was prevented by circumstances beyond his control from timely filing. The Board conducts de novo review of this determination; we do not. Elias v. Dep’t of Defense, 114 F.3d 1164, 1167 (Fed.Cir.1997). In this case, the Board found he was not so prevented. Because, to my eyes, the evidence plainly compels this result, I cannot conclude that the evidence supporting the Board’s decision was less than substantial. Nor has the majority explained how it is. Instead, the majority seems to assume excusable delay, as if we are the fact-finder. Therefore, I must respectfully dissent.